Case: 19-13057   Date Filed: 03/09/2020   Page: 1 of 2



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-13057
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:17-cr-00274-SDM-AAS-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                 versus

LUIS FELIPE REVELO CANDELO,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (March 9, 2020)

Before ED CARNES, Chief Judge, LAGOA and HULL, Circuit Judges.

PER CURIAM:
              Case: 19-13057     Date Filed: 03/09/2020   Page: 2 of 2



      Ryan Thomas Truskoski, appointed counsel for Luis Felipe Revelo Candelo

in this direct criminal appeal, has moved to withdraw from further representation

of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Candelo’s conviction and sentence are

AFFIRMED.




                                          2